DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 10/06/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-10 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 08/04/2021 and 01/12/2022 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 recited “the dielectric layer comprises….a urethane rubber”. While there is support for a specific dielectric layer comprising urethane rubber having a thickness of 400 microns (see paragraph 0099 of published application), there is no support for broad recitation of dielectric layer comprising urethane rubber having any thickness. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 08307088 A cited in IDS) in view of Nobuta et al. (US 2013/0163150 A1) in view of Ueda et al. (JP 2003198179 A). It is noted that the disclosures of Fujii are based on a machine translation (cited in IDS) of the reference which is included in this action. It is noted that the disclosures of Ueda et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-5, Fujii et al. disclose a radio wave absorber (electromagnetic wave absorbing sheet) comprising resistive film 1 (electric resistance film), spacer 2 (dielectric layer) and radio wave reflective film 3 (electromagnetic wave shielding layer) in that order (see Abstract, paragraph 0039, and Figure 1). The resistive film 1 can be made of conductive polymers (see paragraph 0041). The spacer is a dielectric layer (see paragraphs 0026 and 0043). The radio wave reflective film 3 can be metal film having surface resistance of 0.5 Ω/sq or less (see paragraphs 0044, 0045, 0046). Further, the wave absorber can be in rolled form, i.e. wave absorber has flexibility (see paragraph 0064).
Fujii do not disclose presently claimed electric resistance film. Fujii et al. do not disclose the dielectric layer as presently claimed. Fujii et al. do not disclose a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test the test comprising: placing the sheet on a horizontally arranged aluminum cylindrical rod having a diameter of 6 mm so that the electric resistance film faces upward; and attaching a weight of 300 g to both ends of the sheet and maintaining this state for 30 seconds to pull the both ends of the sheet downward with the center of the sheet being bent.
Nobuta et al. disclose an electroconductive polymer composition comprising electroconductive polymer such as poly(3,4-ethylenedioxythiophene), polyacid such as polystyrene sulfonic acid and polyester sulfonic acid (i.e. water soluble polyester) and binder such as polyvinylidene fluoride (see paragraphs 0032, 0034 and 0043). The electroconductive polymer composition has a good film property and high electroconductivity (see Abstract).
In light of motivation for using electroconductive polymer composition disclosed by Nobuta et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use electroconductive polymer composition of Nobuta et al. for resistive film of Fujii in order to obtain a good film property and high electroconductivity, and thereby arrive at the claimed invention.
Fujii et al. in view of Nobuta et al. do not disclose the dielectric layer as presently claimed. Fujii et al. in view of Nobuta et al. do not disclose a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test the test comprising: placing the sheet on a horizontally arranged aluminum cylindrical rod having a diameter of 6 mm so that the electric resistance film faces upward; and attaching a weight of 300 g to both ends of the sheet and maintaining this state for 30 seconds to pull the both ends of the sheet downward with the center of the sheet being bent.
Ueda et al. disclose an electromagnetic wave absorber comprising a resistor thin film 2, a dielectric layer 3 and an electromagnetic wave reflecting layer 4 (see Abstract and Figure 1). 
In light of motivation for using dielectric layer made of silicone rubber between resistor thin film and electromagnetic wave shielding layer disclosed by Ueda et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use dielectric layer comprising silicone rubber in Fujii et al. in view of Nobuta et al. in order to provide excellent workability, a layer with good thickness accuracy and strengthened bonding with the electromagnetic wave reflection layer (electromagnetic wave shielding layer), and thereby arrive at the claimed invention.
Accordingly, Fujii in view of Nobuta et al. and Ueda et al. disclose electric resistance film identical to that presently claimed. Therefore, it is obvious or inherent that a surface electric resistance of the electric resistance film of Fujii in view of Nobuta et al. and Ueda et al. is identical to that presently claimed.
Fujii et al. in view of Nobuta et al. and Ueda et al. do not disclose a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility evaluation test the test comprising: placing the sheet on a horizontally arranged aluminum cylindrical rod having a diameter of 6 mm so that the electric resistance film faces upward; and attaching a weight of 300 g to both ends of the sheet and maintaining this state for 30 seconds to pull the both ends of the sheet downward with the center of the sheet being bent. However, given that the electromagnetic-wave absorbing sheet of Fujii et al. in view of Nobuta et al. and Ueda et al. is identical to that presently claimed, it is inherent that a surface of the electromagnetic-wave absorbing sheet does not crack after being subjected to a flexibility 

Regarding claim 6, Fujii disclose the radio wave reflective film 3 can be metal film having surface resistance of 0.5 Ω/sq or less (see paragraphs 0044, 0045, 0046). Further, the metal film is similar to that utilized in present invention (see paragraphs 0036 and 0075 of published application). Therefore, it is obvious or inherent that the surface electric resistance of the radio wave reflective film 3 of Fujii is identical to that presently claimed.

Regarding claim 7, Fujii et al. disclose the thickness of spacer (dielectric layer) is 1/4 the wavelength of incident electromagnetic wave (see paragraph 0043) similar to that utilized in present invention (see paragraph 0033 of published application). Therefore, it is obvious or inherent that the spacer of Fujii can absorb electromagnetic waves in a high frequency band equal to or higher than a millimeter wave band.

Regarding claim 8, Fujii disclose an adhesive layer 19 on back side radio-wave reflection film 14 (electromagnetic wave shielding layer) (see claim 13, Figure 7).

Regarding claim 9, Fujii disclose wave absorber comprises a protective layer 9 for a resistance film 1 (electric resistance film) (see claim 10 and Figure 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 08307088 A cited in IDS) in view of Nobuta et al. (US 2013/0163150 A1). It is noted that the disclosures of Fujii are based on a machine translation (cited in IDS) of the reference which is included in this action.

Regarding claim 10, Fujii et al. disclose a radio wave absorber (electromagnetic wave absorbing sheet) comprising resistive film 1 (electric resistance film), spacer 2 (dielectric layer) and radio wave reflective film 3 (electromagnetic wave shielding layer) in that order (see Abstract, paragraph 0039, and Figure 1). The resistive film 1 can be made of conductive polymers (see paragraph 0041). The spacer is a dielectric layer (see paragraphs 0026 and 0043). The radio wave reflective film 3 can be metal film having surface resistance of 0.5 Ω/sq or less (see paragraphs 0044, 0045, 0046). Further, the metal film is similar to that utilized in present invention (see paragraphs 0036 and 0075 of published application). Therefore, it is obvious or inherent that the surface electric resistance of the radio wave reflective film 3 of Fujii is identical to that presently claimed. Further, the wave absorber can be in rolled form, i.e. wave absorber has flexibility (see paragraph 0064).
Fujii do not disclose presently claimed electric resistance film.
Nobuta et al. disclose an electroconductive polymer composition comprising electroconductive polymer such as poly(3,4-ethylenedioxythiophene), polyacid such as polystyrene sulfonic acid and polyester sulfonic acid (i.e. water soluble polyester) and binder such as polyvinylidene fluoride (see paragraphs 0032, 0034 and 0043). The electroconductive polymer composition has a good film property and high electroconductivity (see Abstract).
In light of motivation for using electroconductive polymer composition disclosed by Nobuta et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use electroconductive polymer composition of Nobuta et al. for resistive film of Fujii in order to obtain a good film property and high electroconductivity, and thereby arrive at the claimed invention.
Accordingly, Fujii in view of Nobuta et al. disclose electric resistance film identical to that presently claimed. Therefore, it is obvious or inherent that a surface electric resistance of the electric resistance film of Fujii in view of Nobuta et al. is identical to that presently claimed.

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. 

Applicants argue that in view of the above, it is submitted that the electromagnetic-wave absorbing sheet recited in independent claim 1 of the present application, after entry of the instant amendment thereto, has a configuration not disclosed by Fujii JP ‘088 or Nobuta et al. US ‘150 and moreover is not obvious to a person having ordinary skill in the art over the combination of Fujii JP ‘088 and Nobuta et al. US ‘150.
In light of amendments, new grounds of rejections are set forth above.

Applicants argue that thus, it is again earnestly submitted that the invention of Fujii JP ‘088 differs from the present invention recited in pending independent claim 10 that requires the surface electric resistance of 0.1 Ω/sq or less, whereas in that Fujii JP ‘088 allows the surface electric resistance of 0.2 Ω/sq or more.
However, Fujii et al. broadly disclose the radiowave reflection film having surface resistance of 0.5 Ω/sq or less which overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie
Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

In light of terminal disclaimer, double patenting rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787